Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 each recite the limitation "the layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3 and 4 each depend from claim 1.  No where in claim 1 is “a layer” recited.
Claim 10 recites the pull-up bar is “used with” a power rack.  It is unclear whether the power rack is being positively claimed in combination with the pull-bar.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuef (US PG Pub. No. 2014/0080687, Mar. 20, 2014).
Regarding claim 1, Stuef teaches a weight lifting bar (i.e., where exercise bar 110 can be used for weight lifting, see Fig 1 below), comprising: a cylindrical bar 112 (i.e., a tubular bar, see paras. [0020]-[0021], [0027]); and a sand-blasted finish (i.e., grip portions 114 of the bar 223 can be made by sandblasting, see para. [0023]) applied to the cylindrical bar 112.  

    PNG
    media_image1.png
    601
    558
    media_image1.png
    Greyscale

Regarding claim 2, as broadly interpreted, Stuef teaches wherein the sand-blasted finish creates a layer over at least a portion of the cylindrical bar 112 (i.e., where a smooth layer of the bar 112 when sandblasted creates a layer over the smooth layer portion of the bar 112 where the roughened grips 114 are to be formed, see Fig. 1 above).  
Regarding claim 3, Stuef teaches wherein the layer covers substantially an entirety of the cylindrical bar 112 (see para. [0023]-[0025], where the sandblasted grip portions 114 entirely surround a lengthwise portion of the bar 112).  
Regarding claim 4, Stuef teaches wherein the layer covers over half the cylindrical bar 112 (see para. [0023]-[0025], where the sandblasted grip portions 114 entirely surround a lengthwise portion of the bar 112).  
Regarding claim 5, as broadly interpreted, Stuef teaches wherein the cylindrical bar 112 is a pull-up bar (i.e., where the device is capable of being used to perform upper body pull-type exercises, see para. [0055] when the bar 112 is anchored).  
Regarding claim 12, Stuef teaches a sand-blasted finish 114 (see paras. [0023]-[0025]), but is silent in explicitly teaching that the finish 114 is formed by utilizing glass beads.  
The Office notes, however, that it is an axiom of US patent law that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698. See MPEP § 2113.
In this case, Stuef teaches that the roughened finish 114 on the product is formed by the process of sand-blasting (see paras. [0023]-[0025]) which results in the same product regardless of a different blasting process utilizing glass beads (i.e., a different media other than sand).
Regarding claim 13, as broadly interpreted, Stuef teaches pull-up bar (i.e., where the device is capable of being used to perform upper body pull-type exercises, see para. [0055] when the bar 112 is anchored) comprising: a first layer (i.e. a smooth bar layer); and a second layer (i.e., grip portions 114 which are formed by sandblasting, see para. [0023]-[0025]), wherein the second layer is a sand-blasted finish  (i.e., where a smooth layer of the bar 112 when sandblasted creates a layer over the smooth layer portion of the bar 112 where the grips 114 are to be formed, or alternatively sandblasted grips 114 are spaced from the smooth layer portions of the bar 112, see Fig. 1 above).  
Regarding claim 14, Stuef teaches wherein the first layer is a rigid bar 112 (see para. [0023]-[0025], and Fig. 1 above).  
Regarding claim 15, Stuef teaches a sand-blasted finish 114 (see paras. [0023]-[0025]), but is silent in explicitly teaching that the finish 114 is formed by utilizing glass beads.  
The Office notes, however, that it is an axiom of US patent law that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698. See MPEP § 2113.
In this case, Stuef teaches that the roughened finish 114 on the product is formed by the process of sand-blasting (see paras. [0023]-[0025]) which results in the same product regardless of a different blasting process utilizing glass beads (i.e., a different media other than sand).
Regarding claim 16, Stuef teaches wherein the sandblasted finish 114 extends around the first layer (i.e., where a smooth layer of the bar 112 when sandblasted creates a layer over the smooth layer portion of the bar 112 where the grips 114 are to be formed, see Fig. 1 above).  
Regarding claim 17, Stuef teaches a method of providing an enhanced gripping finish to a piece of exercise equipment, comprising: providing the piece of exercise equipment 110 including a cylindrical bar 112 (i.e., a tubular bar, see paras. [0020]-[0021], [0027])with an outer surface; and applying a roughed finish (i.e., grip portions 114 of the bar 223 can be made by sandblasting, see para. [0023]) to the outer surface of the cylindrical bar 112.  
Regarding claim 18, Stuef teaches wherein the roughed finish is applied via sandblasting (see para. [0023]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hopperstad et al (US PG Pub. No. 2015/0290488, Oct. 15, 2015) (herein “Hopperstad”) in view of Stuef (US PG Pub. No. 2014/0080687, Mar. 20, 2014).
Regarding claims 1 and 5, Hopperstad teaches a weight lifting bar 16 (see para. [0038]) and pull-up bar 60,62 (see para. [0047]), comprising: a cylindrical bar 16,60,62 (see Fig. 1 below).

    PNG
    media_image2.png
    577
    420
    media_image2.png
    Greyscale

Hopperstad is silent in explicitly teaching a sand-blasted finish applied to the cylindrical bar 16,60,62.
Stuef, in the same analogous art of exercise devices teaches a bar 110, comprising: a cylindrical bar 112 (i.e., a tubular bar, see paras. [0020]-[0021], [0027]); and a sand-blasted finish (i.e., grip portions 114 of the bar 223 can be made by sandblasting, see para. [0023]) applied to the cylindrical bar 112.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hopperstad such that the bars 16,60,62 include a sand-blasted finish as taught by Stuef in order to provide roughened portions for better hand gripping.  
Regarding claim 6, Hopperstad teaches wherein the cylindrical bar 60,62 is coupled to a pair of opposed end pieces 64,66 (see Fig. 1 above), but is silent in explicitly teaching wherein bar is welded to the end pieces 64,66.  
The Office notes, however, that it is an axiom of US patent law that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698. See MPEP § 2113.
In this case, Hopperstad teaches that the cylindrical bar 60,62 is coupled to a pair of opposed end pieces 64,66 rigidly which results in the same product regardless of welding the ending pieces 64,66 to the bar 60,62. 
Regarding claim 9, Hopperstad teaches wherein the pull-up bar 60,62 is wall mounted (see Abstract).  
Regarding claim 10, Hopperstad teaches wherein the pull-up bar 60,62 is used with a power rack (see Abstract).  
Regarding claim 11, Hopperstad in view of Stuef is silent in explicitly teaching wherein the cylindrical bar 16,60,62 is made of bare steel.  
However, it has been held in In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) that selection of a known material having art recognized suitable for an intended purpose supported a prima facie case of obviousness. See in MPEP 2144.07. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate Hopperstad’s cylindrical bar 16,60,62 to be made of bare steel as it is a rigid material suitable for supporting weights thereon or to support a user’s body weight suspended thereon.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hopperstad in view of Stuef, as applied to claim 1, further in view of Henniger (US PG Pub. No. 2015/0196119, July 16, 2015)
Hopperstad in view of Stuef teaches the invention as substantially claimed.
Regarding claim 7, Hopperstad in view of Stuef is silent in explicitly wherein each of the opposed end pieces include a flange projecting from each respective end piece.  
Henniger, however, in an analogous art of pull-up devices teaches a cylindrical bar having end pieces with a flange projecting from each end piece.  (See annotated Fig. 10 below) 
[AltContent: textbox (end piece)][AltContent: textbox (end piece)][AltContent: arrow][AltContent: arrow][AltContent: textbox (flange)][AltContent: textbox (bar)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    465
    528
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hopperstad such that each of opposed end pieces 64,66 include a flange projecting from each respective end piece as taught by Henniger for additional structural support of the pull-up bar.  
Regarding claim 8, Hopperstad as modified by Henniger wherein each of the flanges are coupled to the cylindrical bar, but is silent in explicitly teaching by welding.  
The Office notes, however, that it is an axiom of US patent law that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698. See MPEP § 2113.
In this case, Hopperstad as modified by Henniger teaches that the flanges can be both coupled to the cylindrical bar and end pieces rigidly which results in the same product regardless of welding the flanges and ending pieces 64,66 to the bar. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stuef, as applied to claim 17 above in view of Mollebaek (US Pat. No. 5,676,609, Oct. 14, 1997).
Stuef teaches the invention as substantially claimed.
Regarding claims 19 and 20, Stuef is silent in explicitly teaching wherein the roughed finish is applied via bead blasting, where the bead blasting utilizes a glass media.
Mollebaek, however, in an art pertinent to the problem to be solved because it pertains to providing a roughed surface finish on an elongate bar to increase friction against two objects teaches where a surface of a tubular component (i.e., a bat) can be polished using glass bead blasting (see col. 1, line 60-67)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stuef such that the roughed finish 114 is applied via bead blasting, where the bead blasting utilizes a glass media as taught by Mollebaek in order to utilize an alternative process whereby the surface of the bar 112 can be roughened.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784